 



Exhibit 10.1
SUPPLEMENTAL PROVISIONS FOR
IXIA
EMPLOYEE STOCK PURCHASE PLAN
     The following supplemental provisions (the “Supplemental Provisions”) have
been adopted by the Board of Directors of Ixia, effective as of April 14, 2006,
in accordance with the provisions of Ixia’s Employee Stock Purchase Plan (the
“Plan”). These Supplemental Provisions modify, supplement and supersede certain
terms of the Plan as set forth in the Plan document itself. In the event of any
conflict between the terms of the Plan and the terms of these Supplemental
Provisions, the terms of these Supplemental Provisions shall be controlling.
     1. Subscription Agreement. An eligible employee may become a participant in
the Plan by completing and submitting during the applicable enrollment period a
“Subscription Agreement” in the form attached to these Supplemental Provisions
as Attachment A.
     2. Termination of Plan Participation.
          (a) A participant may terminate his or her participation in and
withdraw from the Plan by completing and submitting, by the specified
administrative deadline prior to the end of a six-month Purchase Period, a
“Payroll Deduction Authorization Change or Withdrawal” in the form attached to
these Supplemental Provisions as Attachment B.
          (b) Any such termination and withdrawal from the Plan may be made
effective (i) immediately, in which case all withheld amounts will be refunded
to the participant, or (ii) as of the first day of the next six-month Purchase
Period, in which case withheld amounts will be applied to the purchase of shares
at the end of the Purchase Period in which the election is made and any excess
funds not so applied will be refunded to the participant following the purchase.
          (c) A participant may not submit a Subscription Agreement for
enrollment in a new Offering Period until the termination of his or her
participation in an existing Offering Period has become effective. The foregoing
limitation shall not affect a participant’s automatic re-enrollment (without the
submission of a new Subscription Agreement) in a new Offering Period following
the expiration of an existing Offering Period.
     3. Increase or Decrease of Payroll Deductions. A participant may change the
rate of his or her payroll deductions under the Plan only as follows:
          (a) To Decrease Payroll Deduction Rate for Future Six-Month Purchase
Period or Future New 24-Month Offering Period: A participant may decrease the
rate of payroll deductions for a future six-month Purchase Period within an
existing 24-month Offering Period or for a future new 24-month Offering Period
only by completing and submitting, by the specified administrative deadline
prior to the commencement of such future Purchase Period or Offering Period, a
“Payroll Deduction Authorization Change or Withdrawal” in the form attached to
these Supplemental Provisions as Attachment B.

1



--------------------------------------------------------------------------------



 



          (b) To Increase Payroll Deduction Rate for Future 24-Month Offering
Period: A participant may increase the rate of payroll deductions for a future
new 24-month Offering Period only by completing and submitting, by the specified
administrative deadline prior to the commencement of such Offering Period, a
“Payroll Deduction Authorization Change or Withdrawal” in the form attached to
these Supplemental Provisions as Attachment B. An election to increase the rate
of payroll deductions may be made for new Offering Periods that will begin for
any reason, including new Offering Periods that will begin as a result of
(i) enrollment in a new Offering Period following the end of the final six-month
Purchase Period in an existing Offering Period or (ii) an employee’s voluntary
election to withdraw from a current Offering Period and to enroll in a new
Offering Period.
          (c) A participant may not increase the rate of payroll deductions for
a future Purchase Period within an existing Offering Period. In order for such a
participant to increase the rate of payroll deductions prior to a future new
24-month Offering Period that follows the expiration of his or her existing
Offering Period, the participant must terminate his or her participation in the
existing Offering Period and then enroll in a new Offering Period, subject to
the limitations set forth in Section 2 above.
     4. No Automatic Transfer to Lower Price Offering Period. Notwithstanding
anything to the contrary in Section 23 of the Plan, effective as of the date of
these Supplemental Provisions and commencing with the Offering Period beginning
on May 1, 2006, participants in an Offering Period (an “Original Offering
Period”) will not prior to the expiration of the Original Offering Period be
automatically withdrawn from the Original Offering Period and automatically
re-enrolled in the immediately following Offering Period (a “Lower Price
Offering Period”) if the Fair Market Value of the Common Stock on an Exercise
Date in the Original Offering Period is lower than the Fair Market Value of the
Common Stock on the Enrollment Date of the Original Offering Period. A
participant may enroll in such an anticipated Lower Price Offering Period only
by, on or before the specified administrative deadline prior to the commencement
of the anticipated Lower Price Offering Period: (i) terminating his or her
participation in the Original Offering Period by completing and submitting a
“Payroll Deduction Authorization Change or Withdrawal” in the form attached to
these Supplemental Provisions as Attachment B and without purchasing shares at
the end of the six-month Purchase Period then in effect and (ii) timely
completing and submitting for the anticipated Lower Price Offering Period a new
“Subscription Agreement” in the form attached to these Supplemental Provisions
as Attachment A.
     5. Offering Period Commencing November 1, 2005. Notwithstanding anything
herein to the contrary, these Supplemental Provisions shall not apply to
participants in the 24-Month Offering Period that commenced on November 1, 2005
(the “November 2005 Offering Period”). These Supplemental Provisions will,
however, apply to any new Offering Periods in which such participants become
enrolled, whether (i) as a result of the expiration of the November 2005
Offering Period on October 31, 2007 or (ii) the earlier termination of the
November 2005 Offering Period as a result of automatic re-enrollment in a “Lower
Price Offering Period” under Section 23 of the Plan.
* * *

2



--------------------------------------------------------------------------------



 



ATTACHMENT A



IXIA
EMPLOYEE STOCK PURCHASE PLAN
FORM OF
SUBSCRIPTION AGREEMENT
Instructions: Please print or type all information except your signature.

             
Name:
                 
 
  First   Middle   Last
 
           
Address:
                 

Social Security No.:                                                           
                                                                   
                                                          
ORIGINAL APPLICATION

1.   I hereby elect to participate in the Ixia Employee Stock Purchase Plan, as
supplemented by the Supplemental Provisions effective as of April 14, 2006 (as
supplemented, the “Plan”), in accordance with this Subscription Agreement and
subject to the terms and conditions of the Plan.

2.   I hereby authorize Ixia to make regular payroll deductions, at the rate
indicated below and in accordance with the terms of the Plan, from the total
Compensation (as defined in the Plan) including overtime, bonuses, commissions
and other earnings, if any, paid to me during each Offering Period during which
I remain a participant in the Plan:

         
 
  (circle one)   1%       2%       3%       4%       5%       6%       7%      
8%       9%
 
      10%      11%       12%       13%       14%       15%       of compensation

3.   I understand that payroll deductions at the indicated rate will continue
from Offering Period to Offering Period (and from Purchase Period to Purchase
Period within an Offering Period) unless I become ineligible to participate in
the Plan or unless I file a “Payroll Deduction Authorization Change or
Withdrawal” form.

4.   I understand that the deducted amounts will be applied automatically to the
purchase of shares of Ixia Common Stock at the end of each six-month Purchase
Period during an Offering Period unless I elect to cancel my option and withdraw
from the Plan by filing a “Payroll Deduction Authorization Change or Withdrawal”
by the specified administrative deadline prior to the end of a Purchase Period.

5.   I hereby acknowledge that I have received and read a copy of Ixia’s most
recent Prospectus describing the terms and provisions of the Plan and understand
the information therein and the risks of participating in the Plan.

 



--------------------------------------------------------------------------------



 



6.   Shares purchased for me under the Plan should be issued in the name(s)
of:                                                                                
                                        

7.   I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

8.   I will promptly (a) notify Ixia if I have sold, transferred, gifted or
otherwise disposed of any shares purchased for me under the Plan at any time
within two years after the beginning of the Offering Period in which such shares
were purchased or within one year after the end of the six-month Purchase Period
in which such shares were purchased and (b) provide Ixia with all requested
information regarding such transaction.

9.   In the event of my death before the end of an Offering Period, I hereby
designate as my beneficiary(ies) to receive all payments and shares due me under
the Plan:

             
Name: (Please print)
                 
 
  First   Middle   Last
 
                 
Relationship
  Address        
 
                 
 
  City   State   Zip Code
 
           
Name: (Please print)
                 
 
  First   Middle   Last
 
                 
Relationship
  Address        
 
                 
 
  City   State   Zip Code

         
Date:
       
 
       
 
       
 
      Signature of Employee

ELECTION NOT TO PARTICIPATE
     I hereby acknowledge receipt of a copy of Ixia’s most recent Prospectus
which describes the Ixia Employee Stock Purchase Plan and elect not to
participate in the Plan. I understand that my decision not to participate in the
next offering under the Plan will not affect my eligibility to participate in
subsequent offerings under the Plan.

         
Date:
       
 
       
 
       
 
      Signature of Employee

(To be completed by Ixia)

                 
Date Received:
          Approved by:    
 
               

 



--------------------------------------------------------------------------------



 



ATTACHMENT B



IXIA
EMPLOYEE STOCK PURCHASE PLAN
FORM OF
PAYROLL DEDUCTION AUTHORIZATION CHANGE OR WITHDRAWAL
     I am now a participant in the Ixia Employee Stock Purchase Plan (the
“Plan”) and I wish to make the change indicated below (check one):

         
o
  A.   Decrease in Payroll Deduction Rate for Next Purchase Period or New
24-Month Offering Period: I hereby authorize the following new rate of payroll
deduction, effective as of the first payday of the next Purchase Period (such
change must be filed with the Company during the enrollment period prior to the
start of the Purchase Period or Offering Period with respect to which it is to
be effective):

         
 
  (circle one)   1%       2%       3%       4%       5%       6%       7%      
8%       9%
 
      10%      11%       12%       13%       14%       15%       of compensation

         
o
  B.   Increase in Payroll Deduction Rate for New 24-Month Offering Period: I
hereby authorize the following new rate of payroll deduction, effective as of
the first payday of the next 24-month Offering Period (such change must be filed
with the Company during the enrollment period prior to the start of the Offering
Period with respect to which it is to be effective). IMPORTANT: Increases (but
not decreases) in payroll deduction rates may only become effective upon
enrollment in a new 24-month Offering Period.

         
 
  (circle one)   1%       2%       3%       4%       5%       6%       7%      
8%       9%
 
      10%      11%       12%       13%       14%       15%       of compensation

         
o
  C.   Withdrawal from Plan and Immediate Cancellation of Option: I hereby elect
to cancel my participation in the Plan effective immediately and to cancel my
option to purchase Ixia Common Stock under the Plan and request that all amounts
withheld from me through payroll deductions relating to the canceled option be
refunded to me. I understand that cancellation of my option will be effective
only if this form is filed with the Company by the specified administrative
deadline prior to the close of the current Purchase Period. I understand that if
I wish to participate in the Plan following my cancellation and withdrawal from
the Plan, I must re-enroll by filing a new Subscription Agreement with the
Company during the open enrollment period prior to the start of the Offering
Period with respect to which it is to be effective (including, if I so elect,
the Offering Period that will commence immediately following the end of the
current Purchase Period from which I am withdrawing).

         
o
  D.   Withdrawal from Plan without Cancellation of Option in Current Purchase
Period. I hereby elect to cancel my participation in the Plan effective as of
the first day of the next six-month Purchase Period. However, I request that my
previously authorized payroll deductions continue through the end of the current
Purchase Period and that all amounts deducted from my Compensation during the
current Purchase Period be applied to the purchase of Ixia Common Stock at the
end of the Purchase Period pursuant to the Plan. I understand that if I

 



--------------------------------------------------------------------------------



 



         
 
      wish to participate in the Plan following my cancellation and withdrawal
from the Plan, I must re-enroll by filing a new Subscription Agreement with the
Company during the open enrollment period prior to the start of the Offering
Period with respect to which it is to be effective. I understand that I may not
submit a new Subscription Agreement for re-enrollment in the Plan until the
first open enrollment period that occurs after the end of the current Purchase
Period.

         
Date:
       
 
     
 
     
 
      Signature of Employee

         
 
  Print Name:    
 
       

(To be completed by Ixia)

                 
Date Received:
          Approved by:    
 
               

 